Appeal by the State Rent Administrator from an order which annulled his determination denying decontrol of housing accommodations and directed issuance of decontrol orders. Order reversed, without costs, and proceeding dismissed, without costs. The record supports the State Rent Administrator’s finding that the alterations made by respondents merely legalized pre-existing illegal accommodations, and thus did not create additional housing accommodations warranting decontrol (Matter of Phillips v. Weaver, 7 A D 2d 927). Wenzel, Acting P. J., Beldoek, Hallinan and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to affirm the order, with the following memorandum: Although I concurred in the determination in Matter of Phillips v. Weaver (7 A D 2d 927), I now state, upon reconsideration, that I agree with the sound and logical reasoning of the Justice at Special Term in this proceeding.